SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: June 30, 2009 Commission File No. 000-52997 Great Spirits, Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-5572519 (State or other jurisdiction (IRS Employer File Number) of incorporation) 215 N. Washington Street Monte Vista, Colorado (Address of principal executive offices) (zip code) (719) 849-8162 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.0.001 per share par value Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
